     Case 3:14-cr-00188-K Document 66 Filed 08/25/21       Page 1 of 2 PageID 294



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:14-CR-0188-K (01)
                                             §
MICHAEL STRATTON                             §
Defendant                                    §


             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Renee Harris Toliver for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

his right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant is

continued on supervision under the same conditions and the additional condition of




NO. 3:14-CR-0188-K (01)
PAGE 1
   Case 3:14-cr-00188-K Document 66 Filed 08/25/21      Page 2 of 2 PageID 295



residing at the Welcome House unless the Probation Officer approves otherwise.

      SO ORDERED.

      Signed August 25th, 2021.




                                      ___________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE




NO. 3:14-CR-0188-K (01)
PAGE 2
